Citation Nr: 9931478	
Decision Date: 11/05/99    Archive Date: 11/17/99

DOCKET NO.  98-18 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than December 6, 
1996, for the award of a 70 percent disability rating for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to 
September 1966.

By decision issued in April 1998, the Board of Veterans' 
Appeals (Board) granted entitlement to an increased 
evaluation for PTSD to 70 percent.

This case returns to the Board on appeal from the May 1998 
rating decision of the Montgomery, Alabama, Department of 
Veterans Affairs (VA), Regional Office (RO), which assigned 
an effective date of December 6, 1996 for the award of the 70 
percent evaluation for PTSD.  The veteran filed a timely 
notice of disagreement as to the effective date assigned, and 
was issued a statement of the case in October 1998.  The RO 
received his substantive appeal later that month.


FINDINGS OF FACT

1.  The Board granted service connection for PTSD, on a new 
and material basis, in a July 1993 decision.  

2.  In August 1993, the VARO implemented the grant of service 
connection and assigned a 10 percent disability rating for 
PTSD from September 4, 1991 (the date of the veteran's claim 
to reopen).  The veteran thereafter initiated an appeal as to 
the level of compensation assigned.

3.  In October 1996, the Board remanded this case to the RO 
for additional evidentiary development.

4.  The RO requested and received treatment records from the 
Social Security Administration, private medical records dated 
from July 1993 to November 1996 which show the veteran's 
multiple sick slips for illness, as well as a November 8, 
1996 VA outpatient treatment record reflecting that the 
veteran had a significant relapse of PTSD to a severe level.  
The veteran was also afforded a VA examination for 
compensation and pension purposes (C&P) on December 6, 1996, 
which confirmed that his PTSD was primarily manifested by 
severe social, vocational and industrial impairment, although 
the veteran was currently employed.

5.  A June 1997 rating decision increased the disability 
evaluation assigned for the veteran's service-connected PTSD 
to 50 percent from September 4, 1991.

6.  By decision issued in April 1998, the Board accorded 
reasonable doubt in favor of the veteran and increased the 
veteran's disability evaluation to 70 percent.

7.  In May 1998, the VARO implemented the grant of service 
connection and assigned a 70 percent disability rating for 
PTSD from December 6, 1996 (the date of the veteran's last VA 
C&P examination).

8.  An ascertainable increase in severity of the veteran's 
PTSD to 70 percent was shown on November 8, 1996.


CONCLUSION OF LAW

Resolving doubt in favor of the veteran, an effective date of 
November 8, 1996, but no earlier, for the award of a 70 
percent disability rating for PTSD is warranted.  38 U.S.C.A. 
§§ 5107, 5110, 7105 (West 1991); 38 C.F.R. §§ 3.105, 3.400 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim of entitlement to an effective date 
earlier than December 6, 1996, for the award of a 70 percent 
disability rating for PTSD is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, the 
Board finds that he has presented a claim which is plausible.  
The Board is also satisfied that all relevant facts have been 
properly developed.  The record is devoid of any indication 
that there are other records available which should be 
obtained.  Therefore, no further development is required in 
order to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a) (West 1991).

Under 38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. § 3.400(r) 
(1999), the effective date of a reopened claim for service 
connection is the date of receipt of claim or the date 
entitlement arose, whichever is later.  By statute and 
regulation, the effective date for service connection based 
on a reopened claim cannot be the date of receipt of an 
original claim which was previously denied.  Waddell v. 
Brown, 5 Vet. App. 454, 456 (1993).

As to increased ratings, VA laws and regulations provide that 
the effective date "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor," unless specifically 
provided otherwise.  38 U.S.C.A. § 5110(a) (West 1991).  
Section 5110(b)(2) provides otherwise by stating that the 
effective date of an increased rating "shall be the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date."  Under 38 C.F.R. § 3.400(o)(1) 
(1999), except as provided in paragraph (o)(2), the effective 
date is "date of receipt of claim or date entitlement arose, 
whichever is later."  Paragraph (o)(2) provides that the 
effective date is the "[e]arliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if a claim is received within 1 year from such date 
otherwise, date of receipt of claim."  See Harper v. Brown, 
10 Vet. App. 125 (1997).

In this context, it should be noted that the provisions of 38 
U.S.C.A. § 5110 (West 1991) refer to the date an 
"application" is received.  While the term "application" is 
not defined in the statute, the regulations use the terms 
"claim" and "application" interchangeably and they are 
defined broadly to include "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (1998); Servello v. Derwinski, 
3 Vet. App. 196, 198 (1992).  Under some circumstances, the 
date of private examination reports or clinical records will 
be accepted as the date of receipt of an informal claim.  38 
C.F.R. § 3.157(b)(3) (1999).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that 38 U.S.C.A. 
§ 5110(b)(2) specifically links any effective date earlier 
than the date of application to: (1) evidence that an 
increase in disability had occurred; AND (2) to the receipt 
of an application within 1 year after that increase in 
disability.  The application referred to must be an 
application on the basis of which the increased rating was 
awarded, because there would be no reason to adjudicate the 
question of the effective date prior to the award of a rating 
increase, just as there would be no reason to assign a 
disability rating on a disability-compensation claim until 
service connection had been awarded.  38 U.S.C.A. § 
5110(b)(2) allows a claimant to be awarded an effective date 
up to 1 year prior to the filing of an application for an 
increase, if an increase to the next disability level is 
ascertainable, and if a claim is received within 1 year 
thereafter.  The VA must review all the evidence of record, 
not just evidence not previously considered, once a claimant 
has submitted a well-grounded claim for an increased 
disability rating.  The Court noted that 38 U.S.C.A. § 
5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only 
where the increase precedes the claim for increase, provided 
also that the claim for increase is received within 1 year 
after the increase.  The Court further stated that the phrase 
"otherwise, the effective date shall be the date of receipt 
of the claim" provides the applicable effective date when a 
factually-ascertainable increase occurred more than 1 year 
prior to receipt of the claim for increase.  Hazan v. Gober, 
10 Vet. App. 511 (1997).

In a pertinent precedent decision, the VA Office of General 
Counsel (hereinafter referred to as "GC") explored the 
legislative history of 38 U.S.C.A. § 5110(b)(2) and noted 
that this provision was added in order to permit retroactive 
payment of increased compensation from the date of the 
increase in disability up to 1 year, when that date is 
ascertainable, and was intended by Congress to provide 
additional disability compensation up to 1 year retroactive 
to the date on which the event establishing entitlement to 
additional benefits occurred, i.e., the date on which the 
increase in disability occurred.  With regard to the 
regulatory history of 38 C.F.R. § 3.400(o)(2), the GC noted 
that this section was added to permit payment of increased 
disability compensation retroactively to the date the 
evidence established the increase in the degree of disability 
had occurred, and that it was intended to be applied in those 
instances where the date of increased disablement could be 
factually ascertained with a degree of certainty, and was not 
intended to cover situations where there was no evidence of 
entitlement to an increased evaluation prior to the date of 
the claim.  The GC concluded that, where a veteran submitted 
a claim alleging an increase in disability within 1 year 
prior to the VA's receipt of the claim and medical evidence 
subsequently substantiated the increase in disability, the 
effective date of the award of increased disability 
compensation was the date as of which it was ascertainable, 
based on all the evidence of record, that the increase 
occurred.  See VAOPGCPREC 12-98 (September 23, 1998).

In the instant case, the veteran filed a claim to reopen the 
claim for service connection for PTSD on September 4, 1991.  
The Board subsequently granted service connection, on a new 
and material basis, in a July 1993 decision.  The veteran has 
thereafter continuously initiated appeals as to the rating 
awards assigned for PTSD.  As such, the Board must now 
determine the earliest date of which it is factually 
ascertainable that an increase in disability to the 70 
percent disability was shown.

The veteran's service medical records do not refer to 
complaints of or treatment for PTSD or any other psychiatric 
disorder.  Private treatment records dated from January 1978 
to October 1987 indicated that the veteran was treated for 
several disorders.  The veteran underwent a VA psychiatric 
examination in December 1987.  The examiner diagnosed 
obsessive compulsive personality and adjustment disorder with 
atypical features.

An August 1991 statement from James E. Crowder, Ph.D., noted 
that the veteran was seen for an evaluation in August 1991 
and underwent psychological testing.  The examiner stated 
that it was his opinion that the events during the veteran's 
period of service probably resulted in PTSD and at least 
partially accounted for his present symptoms.

VA treatment records dated from August 1991 to November 1992 
indicated that the veteran was treated for disorders 
including PTSD.  An October 1991 entry noted diagnoses 
including probable PTSD, partially resolved and possible 
bipolar disorder.  A March 1992 VA hospital discharge summary 
related diagnoses which included PTSD.  It was noted that the 
veteran was employable and able to return to work when 
medically cleared.  An April 1992 VA treatment entry, 
however, included a notation that the veteran was unable to 
return to work as a result of his PTSD and that he would need 
long term psychiatric and medication treatment.

The veteran underwent a VA psychiatric examination in March 
1993.  He reported that he had nightmares two to three times 
a week and that he would become very anxious and tense at 
times.  The examiner noted that the veteran's "productions" 
were clear and coherent and that there was no evidence of 
psychosis in his "productions" or in his behavior.  The 
veteran was oriented for time, place and person and his 
recent and remote memory were reported to be intact.  The 
veteran denied hallucinations and delusions and there was no 
evidence of paranoid thinking.  The examiner noted that the 
veteran had difficulty in concentrating from time to time due 
to his anxiety.  The impression was PTSD, chronic, delayed, 
severe.  The examiner commented that the veteran was 
unemployable because of his PTSD and that he had moderate 
social limitations.

In August 1993, following the Board's decision, service 
connection was granted for PTSD.  A 10 percent disability 
evaluation was assigned from September 4, 1991.

The veteran thereafter initiated an appeal as to the 
compensation level assigned for PTSD.  In his July 1994 
substantive appeal, the veteran reported that he had been 
forced to declare bankruptcy on several occasions and 
indicated that "all the time [he had] been employed, but 
[was] unable to concentrate and remember to do the things 
[he] was supposed to on schedule and in order."

In October 1996, the Board remanded this case to the RO for 
additional evidentiary development.

Private medical records dated from July 1993 to November 1996 
indicated that the veteran was given multiple sick slips for 
illness from Terence T. Hart, M.D.  Also, a November 1996 VA 
treatment record from Thomas G. Shafer, M.D., noted that the 
veteran was seen with a significant relapse of PTSD symptoms.  
It was observed that the veteran had been trying to work, but 
had accumulated many sick slips and would have been fired a 
long time ago if he had been employed elsewhere.  It was 
noted that the veteran had impaired concentration, chronic 
fatigue and was exhausted at home or at work by early 
afternoon.  The veteran denied suicidal ideation, but felt a 
lot of frustration.  The impression was PTSD flare-up, back 
up to severe proportions.

Records obtained from the Social Security Administration 
reflect that it relied on VA treatment records, already 
considered herein, in denying the veteran's claim for 
disability benefits.

In a December 1996 statement on appeal, the veteran reported 
that he "came off" Social Security, because he preferred to 
be working.  He stated that it had become difficult for him 
to perform his duties at work and that he was afraid that he 
would lose his job at anytime.

The veteran underwent a VA psychiatric examination in 
December 1996.  The examiner noted that the veteran's affect 
was constricted and that his mood reflected emotional numbing 
which at times did not move into the area of a degree of 
agitation and anger.  There was no gross evidence of 
psychosis.  The examiner indicated that the veteran's insight 
and judgment appeared to be reasonably reserved.  It was 
noted that at one point in the interview, the veteran became 
very agitated and needed to be calmed down.  It was observed 
that the veteran reported that he was presently in a state of 
bankruptcy despite being currently employed.  The diagnosis 
was PTSD with major depression.  The examiner assigned a 
Global Assessment of Functioning (GAF) score of 50 for the 
past year.  The examiner commented that the veteran's current 
level of social, vocational and industrial functioning 
appeared to be severely impaired.  It was noted that the 
veteran reported that he was "carried" at his occupation, 
but that he knew it was coming to an end and that he should 
have been fired years ago.

Based on the foregoing, the RO granted an increased rating to 
50 percent for PTSD from September 4, 1991.

By decision issued in April 1998, the Board accorded 
reasonable doubt in favor of the veteran and increased the 
veteran's disability evaluation to 70 percent.  In May 1998, 
the VARO implemented the grant of service connection and 
assigned a 70 percent disability rating for PTSD from 
December 6, 1996 (the date of the veteran's last VA C&P 
examination).

The veteran contends, in essence, that he should be granted 
an effective date earlier than December 6, 1996 for the award 
of a 70 percent disability rating.  He notes that his medical 
examiners, to include the March 1993 VA examiner, have 
variously described his PTSD as severe in nature prior 
thereto.

After a contemporaneous review of the evidence of record, the 
Board finds that an effective date of November 8, 1996, but 
no earlier, for the award of a 70 percent disability rating 
for PTSD is warranted.  The word "severe" is not defined in 
the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, it is incumbent upon the Board 
to arrive at an equitable and just decision after having 
evaluated the evidence.  38 C.F.R. § 4.6 (1998).  Terminology 
such as "severe" used by VA examiners and others, although 
an element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (1998).  While the veteran's PTSD had been 
variously described as severe, the evidence of record did not 
establish that it was productive of such occupational and 
social impairment as to warrant a 70 percent disability 
rating prior to late-1996.

Although the March 1993 VA examination report did include the 
examiner's comment that the veteran was unemployable as a 
result of his PTSD, subsequent evidence establishes that the 
veteran is employed.  Moreover, his level of social 
impairment at that time was noted to only be moderate.



As clearly reflected in the Board's May 1998 decision:

"[T]he most recent December 1996 VA 
psychiatric examination report included a 
notation that the veteran was presently 
in a state of bankruptcy despite being 
currently employed.  The examiner noted 
that veteran's affect was constricted, 
his mood reflected emotional numbing and 
that his insight and judgment appeared to 
be reasonably reserved.  There was no 
gross evidence of psychosis.  The 
diagnosis was post-traumatic stress 
disorder with major depression.  The 
examiner assigned a GAF score of 50 for 
the past year.  The examiner specifically 
commented that the veteran's current 
level of social, vocational and 
industrial functioning appeared to be 
severely impaired.  It was also noted 
that the veteran had reported that his 
employer carried him and that he knew his 
employment was coming to an end.  
Additionally, the Board observes that a 
November 1996 entry from Dr. Shaffer 
related an impression of post-traumatic 
stress disorder, back up to severe 
proportions.  The Board notes that the 
Court has indicated that a GAF score of 
55 to 60 indicates moderate difficulty in 
social and occupational functioning.  
Brown v. Carpenter, 8 Vet. App. 240 
(1995).  As noted above, the December 
1996 VA examination report indicated an 
assigned GAF score of 50.  The veteran's 
GAF score, therefore, is indicative of 
greater than moderate impairment.  
Further, the VA examiner as well as Dr. 
Shaffer specifically referred to severe 
impairment.  Accordingly, the Board finds 
that the medical evidence is sufficiently 
in equipoise as to warrant a conclusion 
that severe impairment is shown."

Based on the foregoing, it is clear that the RO was justified 
in assigning an effective date of December 6, 1996 (the date 
of the veteran's last VA C&P examination) for the award of a 
70 percent disability rating for PTSD.  However, in view of 
the fact that this VA examination report merely substantiates 
the previous assessment of Dr. Shafer as to the flare-up of 
the veteran's PTSD to severe proportions, the Board resolves 
doubt in favor of the veteran and finds that an effective 
date of November 8, 1996, but not prior thereto, is 
warranted.


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, an effective date of November 8, 1996, but 
no earlier, for the award of a 70 percent disability rating 
for PTSD is granted.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

